Citation Nr: 1213631	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and MW


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a back injury (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2006 rating decision that denied service connection for residuals of a back injury was not appealed and is final.

2.  Some of the evidence received since that June 2006 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a back injury.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim for service connection for residuals of a back injury and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for residuals of a back injury was previously denied by a rating decision in June 2006.  The claim was denied because there was no objective evidence of a diagnosed condition related to service.  The Veteran was provided notice of this decision in July 2006.  The Veteran did not appeal the June 2006 decision within the year after the notice was sent to him; therefore, the June 2006 decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

The evidence received subsequent to the June 2006 rating decision includes VA treatment records, accident reports, and testimony and statements from the Veteran and others.  The accident reports are described in more detail in the REMAND section of this decision.  For purposes of reopening the previously denied claim, these reports show that the Veteran was involved in an airplane accident which could have resulted in injury to his back.  

In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

In this case, the Veteran has submitted new evidence relating to an in-service event which could have resulted in a back disability.  Part of the reason the claim was previously denied is that there was no in-service event shown that could have been responsible for the currently reported symptoms.  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for residuals of a back injury is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for residuals of a back injury on the merits.  Additional records development is needed for this reopened issue, as is a VA examination and medical opinion.  

I. Examination

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran asserts that during service he jumped off of the wing of a B-24 airplane because another taxiing airplane was about to crash into the plane.  Board Hearing Tr. at 4.  He reportedly bounced off the flight deck onto the bomb bay catwalk and then fell onto the concrete tarmac.  Board Hearing Tr. at 4.  He reports that he was taken to the flight surgeons for examination and then kept overnight at the El Paso Air Base hospital.  Board Hearing Tr. at 7.  He testified that his back was sore for several months after the fall.  Board Hearing Tr. at 7.  He stated that after 1945 he had "little back sprains" until he moved to Florida and his condition worsened.  Board Hearing Tr. at 11.  He stated that his back really got bad 15 or 20 years after service, although he also indicated that he did not seek treatment for his back until around 1984.  Board Hearing Tr. at 11, 12.

The Veteran has submitted U.S. Army Air Forces Aircraft Accident Reports from May 1944.  One of these reports indicates that the Veteran was in an accident on May 1, 1944 at 1515 (3:15 p.m.) at the Municipal Airport in El Paso, Texas.  He was assigned to the Central Flying Training Command, 4th Group, Squadron B at the time and stationed out of Liberal, Kansas.  The report appears to have been created at the 578th AAF Base Unit (9th Ferrying Servicing Station) in El Paso, Texas.  

Other reports indicate that a different aircraft rammed a B-24 after its brakes failed while taxiing.  The Veteran is not named in these reports.  However, the reports were created by the same unit that created the report concerning the Veteran, and the incident reportedly happened at the Municipal Airport in El Paso, Texas on May 1, 1944 at 1515 (3:15 p.m.).  

The above reports corroborate the Veteran's report that he was involved in an airplane accident when another plane struck the plane he was working on.  While the reports do not detail any injuries as a result of this accident, the Board finds the Veteran's testimony as to jumping off the airplane to be credible.  As such, the evidence establishes that the Veteran was involved in an event during service which could have resulted in a back injury.

The Veteran testified that he had back pain after the airplane accident, which persisted for at least a few months.  He also reported intermittent back problems continuing from service to the present.  As such, the evidence indicates that the Veteran has recurrent symptoms of a disability that may be associated with his service.  No medical opinions have been obtained; thus, the evidence on file is insufficient to make a decision on the claim at this time.  As the McLendon elements are met, the Veteran should be scheduled for a VA examination and a medical opinion should be obtained regarding any link between the current symptoms and the fall during service.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

II. Records Development 

The Board notes that the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran contends that during service he was hospitalized overnight after jumping off of an airplane.  Board Hearing Tr. at 4.  While his personal service records are not available, it is possible that there are Surgeon General's Office reports documenting this hospitalization.  On remand, relevant Surgeon General's Office records should be requested.  

The Veteran testified that he first sought treatment for his back after service around 1984 from Dr. Greer in Boynton Beach, Florida.  Board Hearing Tr. at 13.  He further reported that his son is a physician and he sought treatment from another physician in his son's medical group.  Board Hearing Tr. at 14.  These records would be relevant to the claim but are not in the Veteran's file.  The Veteran should be asked to provide authorization to obtain these and any other outstanding, relevant records.  Appropriate action should be taken based upon the Veteran's response.  

The Veteran also testified that he has received treatment for his back at the VA outpatient clinic in Worcester, Massachusetts.  Board Hearing Tr. at 8.  Ongoing VA medical records should be obtained from this clinic and its parent facility, the VA Central Western Massachusetts Healthcare System.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request Surgeon General's Office reports relevant to the Veteran's report of being hospitalized in May 1944 after jumping off of the wing of an airplane.  

2.  Obtain relevant treatment records from the VA Central Western Massachusetts Healthcare System and the VA Outpatient Clinic in Worchester, Massachusetts.  

3.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records, to include records from Dr. Greer and the physician in his son's medical group with whom he sought treatment.  After securing the necessary authorization, these records should be requested.  

4.  If any of the records in paragraphs (1) through (3) cannot be obtained, the Veteran should be notified of such as described in 38 C.F.R. § 3.159(e).  

5.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any current back disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the back arose during service or is otherwise related to service.  

For purposes of the examination, the examiner should take as fact that the Veteran fell off of an airplane wing in 1944 and had back pain after the fall.  A rationale for all opinions expressed should be provided.

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


